Title: [Diary entry: 2 February 1785]
From: Washington, George
To: 

Wednesday 2d. Mercury at 28 in the Morning 32 at Noon and  at Night. The Snow this morning is about 9 Inches deep & pretty well compressed. Wind at No. West and very cold. Mr. Scott went away after Breakfast. Employed myself (as there could be no stirring without) in writing Letters by the Post and in Signing 83 Diplomas for the members of the Society of the Cincinnati and sent them to the care of Colo. Fitzgerald in Alexandria—to be forwarded to General Williams of Baltimore the Assistant Secretary of the Society.